DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-19 are rejected under 35 U.S.C. 102a2 as being anticipated by  Yasmashita et al (US 2009/0007309 A1).
In regard to claim 13, Yasmashita et al discloses a garment  A in figure 1(A)  that is capable of being reconfigured by cutting off the sleeve and garment  and neckline lengths at the drawn pattern lines  of k, j, I  etc . and is a reconfigurable garment comprising a first area of fabric   “e”  and a second area of fabric  f   being coupled together along a perimeter of each of the first area of fabric  e  and the second area of fabric  f  to define a shape of the reconfigurable garment, wherein the perimeter of  each of the first area of fabric and the second area of fabric is configured to a pattern, the pattern comprising a body portion defining a central area   at e  in figure 1(A);
 A pair of sleeve portions  f   comprising a right sleeve portion  f  extending laterally from a right side of the body portion and a left sleeve  portion (f) extending laterally from a left side of the body portion e ;
 A neck portion(a)  extending upward from the body portion (c) and being oriented above the pair of sleeve portions (f) , the neck portion (a) comprising an upper length defining a neckline (a), one or more 
 And a skirt portion (o)  extending downward from the body portion “c”  and having oriented below the pair of sleeve portions (f), the skirt portion (o)  of the reconfigurable garment to selectively reconfigure the reconfigurable garment into a plurality  of separate configurations when worn by a wearer.    In regard to claim 14, Yasmashita et al discloses a method of configuring the reconfigurable garment as in claim 13 and further wherein     it is into a first configuration in the plurality of separate configurations comprising extending the skirt portion, the pair of sleeve portions (f) and the neck portion (a0 a full length of the reconfigurable a garment as in figure 1(A) and pars. (0017), (0049)—(0050).
Yasmashita et al discloses adjusting the neck portion inside the body portion by cutting according to the pattern as in figure 1(A).
In regard to claims 16 – 18 , Yasmashita et al discloses the reconfigurable garment of claim 13 and further into a third, fourth  or fifth  configuration in the plurality of separate configurations comprising inserting the skirt portion inside itself such that the hemline is selectively positioned below the wearer’s knees.
 The hemline of Yasmashita et al  is capable of the length of the skirt by cutting to that length by the pattern lines as in figure 1(A).   In regard to claim 19 the garment of Yasmashita et al discloses the sixth configuration by inserting the neck portion and cutting it wherein the neckline is disposed on the wearer’s torso and below the shoulders as marked on the pattern in figure 1A. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Yasmashita et al .
IN regard to claims 20-22 Yasmashita et al discloses the garment structure as claimed and a method of reconfiguring the garment as broadly claimed. However, Yasmashita et al  does not disclose a well known method of tying the garment sleeves about the shoulders of a wearer as in claim 20, typing the sleeves behind a wearer’s neck as in claim 21 and typing a pair o sleeves behind a wearer’s waist.  The method of tying a garment sleeves about a wearer’s neck, wait or shoulders is well known in     apparel and garment wear and is widely done.  Accordingly it would have been obvious to one having ordinary skill in the art at the time of the invention to wear the garment by typing the sleeves as claimed in claims 20-22 in order to wear the garment nad store the garment on one’s body when it is not worn in the known fashion on the wearer’s torso.  Wearing a arment by typing sleeves about a wearer is common knowledge.

Conclusion

In order to overcome the rejection, it is suggested that applicant amend the claims to make claim 13 a method claim and in the first line of the first paragraph, state “providing a reconfigurable garment” and include the components of the garment thereafter.  Then  the method of how the garment portions remain inserted needs to be included in the claim such that it is formed of a stretchable or elastic material that thereby holds the inserted portion  up within the garment when it is inserted there. And as long as applicant’s specification provide support for such material makeup a nd function.   More of the structure of the garment that helps perform the inserting and holding function needs to be claimed in the “providing” part of the claimed method. 


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984.  The examiner can normally be reached on MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLORIA M HALE/Primary Examiner, Art Unit 3732